Case 2:20-mc-00076-MWF-MRW Document 1-6 Filed 08/07/20 Page 1 of 2 Page ID #:53




            EXHIBIT E
Case 2:20-mc-00076-MWF-MRW Document 1-6 Filed 08/07/20 Page 2 of 2 Page ID #:54
                                                                                                                                                                 19-623969
                        Secretary of State                                                              Sl-550
                        Statement of Information
                        (California Stock, Agricultural
                        Cooperative and Foreign Corporations)                                                                                                          FILED
                                                                                                                                                             Secretary of State
 IMPORTANT- Read instructions boforo comploting this form.                                                                                                   State of California
 Fees (Filing plus Qisctosuro)- $25.00;                                                                                                                          MAY O9 2019
 Copy Fees - First page S1.00; each attachment pago SO.SO;
             Certification Fee - $5 .00 plus copy fees

 1. Corporation Namo (Enler IM uact namo of tho corpornlion as ii is f<!eotdcd with tho Cnllfomf:i
    Secretary of Sb!e. No10· 11 you registered In Callfomla using on assumod name, !leo inslmcuon,.)                                          This sp!c1 F~tJ                 ~nty
                                                                                                                                2. 7-Dlglt Sccrotnry of Stato FIio Number

      NEW CONTENT MEDIA INC.                                                                                                                                C4157536
 3. Buslnoss Addresses
 a StTHt~()( P'ru'('.apat E ~ • O!tico· Oonollt'S.la P.O. Oox
      1601 Vine Street, 6th Floor
                                                                                                                               City (no abbr~aliOM)
                                                                                                                                Los Angeles
                                                                                                                                                                             .....CA.   Zip Code
                                                                                                                                                                                            90028
 b    ,.t.1.1,n; Ad.!rt.~ ol ~ot,on. If dl"ercnt than Item la                                                                  City (oo abbreviations)                       Slate          Zip Code


 c    Slrm'I Ad.:frcss of Prmcipal CaUfomla Office. JI any ond ii difforonl than ltom Ja. Do not list a P.O. 00)(              City (no abbreviations)                       Stato          Zip Code

                                                                                                                                                                              CA
                                               The CGf?C)falkm Is requlr9d lo "sl 01\ \M;\e ol IM officers set forth below. /1.n additiooal liUe for ~ha ChleC E!tecUli'le Off~r and Chie(
 4. Officers
 a ChlDf EucutiYO Offiecrf
     II.Day
                                                   F1r.;t Name                 .   I
                                               Anancial Officer may be added· however the preprinted ti1Jes on this form must not be altered
                                                                                   Middle Name                                 last Name
                                                                                                                                 Chowdh<Lrv __ ·- . -
                                                                                                                                                                                                   .I S"1b
      ..,,-                - ··--   ----·      ·------------·---                   -·--·      ··-··   ---- ---- ..
      1601 Vine Street. 6th Floor
                                                                                                                               Clly (00 abbreviations)
                                                                                                                                 Los Anoeles                           ··r~,~~~8
 b    Stoereary
     ~lysha                         ..
                                                   First Na/TIEI
                                                                               .LM~~N~
                                                                                                                               last Name
                                                                                                                                C:howpbary_
                                                                                                                                                                                                       ISuffi.(

      .,.,-                                                        -.. - -
      1601 Vine Street, 6th Floor
                                                                                   I
                                                                                                                               City (no abbrev1ati0tl$)
                                                                                                                                Los Angeles                              lc'A 190028I
      -~
 c Chier Flnanctal Offlcorl                        Arst Name                           Mlddle Name                             Lest Name
                                                                                                                                                                                                        S""1,
      Nirnay
      1601 Vine Street, 6th Floor
                                     ..        -            ---- .. ·--.     --·   --- ----     ...   -- ---                   .C::howdb.il.rY
                                                                                                                               City (no nbbreviatlonsl
                                                                                                                                Los Anaeles
                                                                                                                                                                         TCA I90028..
                                               Catirorrua Stock and Agr1CuJturat Cooperauve Corporauons ONLY: Item 5a: Al leasf one name and address must be listed. If the
 S. Oirector(s)

                                                                                                                                                                                                       Is.,,,
                                               Corporation has additional directors, enter the name(s) and addresses on Form S1-550A (see instructions).
 .i   First Name
                                                                                   I   ~.ddleNa~
                                                                                                                                Last NalT\8


       Ac!aress
                                              ·-      .                                                                                  . .......
                                                                                                                                City (no abbreviations)
                                                                                                                                                                          I .I
                                                                                                                                                                             State          Zip Code


 b. Numt-e, of Vat.ancies on tho Board of Oiroctors, if any          I
 6. Service of Process (Must provide c,thor Individual OR Corpora!lon.)
         INDMOUAL- Complete hems 6a and 6b only. Must i!'lciude agent'& full name and Cal1f0mia str~I address.
 a Cal,tomla Agent's First NarM (tf agent lt. not a corporation)                                           Mlci(l'e Namo                         I   Last Name
                                                                                                                                                                                                       I """'
 b. Stmel Address (if agefl\ is not a CQ1)0f.$lion) • Do not enter• P.O. Bo•                                   City (no ebbravlat!ons)
                                                                                                                                                                          I CA
                                                                                                                                                                             State      I   Zip Coda




 OaKt<be me t,'P8 of businoS$ or SOMcos of the Corporation
      Media
 8. Tho Information contained heroin, Including In any attachments, Is true ond correct

      05/07/2019                         Anay Chowdhary
      OtJ!o        .                      Typo or Prmt Name of Per.;on COrnplellng !ho FOffl'l

      Sl-5!.0 {REV 01/2017)                                                                                                                                      2017 Ca:ifomia Sec-etJry of State
                                                                                                                                                                    www.sos ca 9011/businesStbe




                                                                                                                                                          Scanned by CamScanner
